Case 0:19-cv-60075-BB Document 16 Entered on FLSD Docket 04/25/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-60075-BLOOM/Valle
 LORNA BAXTER,

        Plaintiff,

 v.

 MIDLAND CREDIT MANAGEMENT, INC.,

       Defendant.
 _________________________/

                        ORDER OF DISMISSAL WITH PREJUDICE

        THIS CAUSE is before the Court upon the parties’ Stipulation for Dismissal with

 Prejudice, ECF No. [15] (“Stipulation”), filed on April 24, 2019. The Court has carefully reviewed

 the Stipulation and the record, and is otherwise fully advised in the premises. Accordingly, it is

 ORDERED AND ADJUDGED as follows:

            1. The Stipulation, ECF No. [15] is APPROVED;

            2. The above-styled case is DISMISSED WITH PREJUDICE;

            3. Each party shall bear its own attorneys’ fees and costs;

            4. To the extent not otherwise disposed of, all pending motions are denied as MOOT

                and all deadlines are TERMINATED;

            5. The Clerk of Court is directed to CLOSE this case.
Case 0:19-cv-60075-BB Document 16 Entered on FLSD Docket 04/25/2019 Page 2 of 2
                                                   Case No. 19-cv-60075-BLOOM/Valle


        DONE AND ORDERED in Chambers at Miami, Florida, on April 24, 2019.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                          2
